Case: 10-11144 Document: 00511417789 Page: 1 Date Filed: 03/21/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           March 21, 2011
                                     No. 10-11144
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

WANDA LAFAYE LEE,

                                                   Petitioner-Appellant

v.

WARDEN JOE KEFFER,

                                                   Respondent-Appellee


                    Appeal from the United States District Court
                         for the Northern District of Texas
                               USDC No. 4:10-CV-795


Before WIENER, PRADO, and OWEN, Circuit Judges.
PER CURIAM:*
       Wanda Lafaye Lee, federal prisoner # 33841-177, appeals the dismissal of
her 28 U.S.C. § 2241 petition, which challenged the sentence imposed following
her conviction of being a felon in possession of a firearm. She argues that she
was actually innocent of the offense of possession of a controlled substance in
connection with her illegal possession of a firearm and that the resulting
enhancement of her sentence represents a miscarriage of justice. Lee also
argues that the district court erred at sentencing by applying the enhancement

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-11144 Document: 00511417789 Page: 2 Date Filed: 03/21/2011

                                  No. 10-11144

where she had not been convicted of another offense involving the illegally
possessed firearm. This court reviews a district court’s dismissal of a § 2241
petition on the pleadings de novo. Kinder v. Purdy, 222 F.3d 209, 212 (5th Cir.
2000).
      A motion pursuant to 28 U.S.C. § 2255 “is the primary means of
collaterally attacking a federal sentence. Section 2241 is used to attack the
manner in which a sentence is executed.” Tolliver v. Dobre, 211 F.3d 876, 877
(5th Cir. 2000) (citation omitted). Under the “savings clause” of § 2255, however,
a prisoner may seek relief under § 2241 from custody resulting from a federally
imposed sentence if she can show that the remedies provided under § 2255 are
“inadequate or ineffective to test the legality of [her] detention.” Cox v. Warden,
Fed. Detention Ctr., 911 F.2d 1111, 1113 (5th Cir. 1990) (quotation marks
omitted). Lee has not shown that her § 2241 petition falls within the savings
clause of § 2255. See Reyes-Requena v. United States, 243 F.3d 893, 904 (5th Cir.
2001); Pack v. Yusuff, 218 F.3d 448, 452 (5th Cir. 2000).        Accordingly, the
judgment of the district court is AFFIRMED.




                                        2